EXHIBIT 10.31

ZIONS BANCORPORATION

2005 STOCK OPTION AND INCENTIVE PLAN

DEFERRED SALARY STOCK UNIT AWARD AGREEMENT

This Salary Stock Unit Award Agreement (the “Agreement”) is made and entered
into as of January 1, 2011 by and between Zions Bancorporation, a Utah
corporation (the “Company”), and the person named on Exhibit A (the “Grantee”)
pursuant to the Company’s 2005 Stock Option and Incentive Plan (the “Plan”).
Capitalized terms not defined in this Agreement have the meanings ascribed to
them in the Plan.

1. Grant of Deferred Stock Units. Pursuant and subject to the Plan and this
Agreement, the Company agrees to grant as of the bi-weekly payroll dates for
services performed for the Company by the Grantee in 2011, a number of Deferred
Stock Units (the “Stock Units”). The Stock Units will be calculated by dividing
the bi-weekly salary stock cash value (the “Salary Stock Cash Value”) set forth
on Exhibit A less applicable payroll taxes (e.g., FICA and FUTA) and dividing
the net amount by the closing price of Zions Bancorporation common stock as of
the applicable payroll date. The Stock Units will be immediately 100% vested
upon the Grant Dates. Grantee’s ownership of and rights with respect to the
Stock Units are limited by the terms and conditions of the Plan and this
Agreement, including restrictions on Grantee’s right to transfer the Stock
Units.

2. Transfer Restriction. The Stock Units may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
in the Plan or this Agreement.

3. Payment Dates. The Stock Units will be paid in cash in increments of 50% as
of January 15, 2012 and 50% as of December 15, 2012; provided that Grantee has
satisfied all applicable tax withholding obligations as provided in Section 5.1
below and the conditions of Sections 5.2 and 5.3 below have been satisfied. Upon
the payment dates, settlement shall be made in cash.

4. Termination of Employment; Termination of Right to Stock Units. In the event
of Grantee’s death prior to the payment dates, the cash value of the vested
Stock Units shall be paid as of the date one month following the date of death.
Upon Termination of Employment for any other reason, the Stock Units that have
not yet been paid as of the date of such termination shall remain subject to the
provisions of Section 3 above. Grantee’s rights in respect of future grants of
Stock Units shall immediately terminate upon Termination of Employment, except
that Grantee shall be entitled to receive a final grant of Stock Units
determined in accordance with Section 1 for any portion of Grantee’s Salary
Stock Cash Value that had accrued through the date of Termination of Employment
but had not yet been paid. In addition, Grantee’s right to future Stock Units
under this Agreement will terminate on December 31, 2011.

5. Conditions to Lapse of Transfer Restrictions.

5.1 Tax Withholding. Prior to the lapse of transfer restriction on the Stock
Units, Grantee must pay, or otherwise provide for to the satisfaction of the
Company, any



--------------------------------------------------------------------------------

applicable federal or state withholding obligations of the Company. Unless the
Committee permits otherwise, Grantee shall provide for payment of withholding
taxes (e.g., income taxes) upon the applicable payment date by hereby allowing
and directing the Company to retain cash based on the Fair Market Value
(determined as of the applicable payment date) equal to the statutory minimum
amount of taxes required to be withheld. In such case, the Company shall pay the
net cash amount to Grantee after such deduction.

5.2 Compliance with Laws. The transfer restrictions set fourth in Section 2
above shall not lapse unless such lapse and the issuance or release of the
related Stock Units is in compliance, to the reasonable satisfaction of the
Committee, with all applicable federal and state laws, as they are in effect on
the date of the lapse of restrictions.

5.3 Other Conditions. The Committee may require that Grantee comply with such
other procedures relating to the payment of amounts under the Stock Units as the
Committee may determine, including, but not limited to, the manner in which
Grantee shall satisfy tax withholding obligations with respect to the Stock
Units.

6. Right of Offset. The Company shall have the right to offset against the
obligation to release shares of Common Stock, any outstanding amounts then owed
by Grantee to the Company, but only to the extent such offset does not violate
Section 409A of the Code.

7. Nontransferability of Agreement. The rights conferred by this Agreement shall
not be assignable or transferable by Grantee other than by will or by the laws
of descent and distribution, and shall be exercisable during the life of the
Grantee only by the Grantee or the Grantee’s legal representative and any such
attempted assignment, transfer or exercise in contravention of this Section 7
shall be void.

8. Privileges of Stock Ownership. Grantee shall not have the rights of a
stockholder with respect to voting or dividends.

9. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Grantee any right to continue in the employ of, or to continue or establish
any other relationship with, the Company or any Related Entity, or limit in any
way the right of the Company or any Related Entity to terminate Grantee’s
employment or other relationship at any time, with or without Cause. The Company
has not yet determined whether, and to what extent, the Stock Units will be
taken into account for purposes of determining benefits under other compensation
and benefit plans, programs, policies and arrangements maintained by the
Company. Any such determination will be made in the sole discretion of the
Company and the Company will inform Grantee once such a determination has been
made.

10. Change in Control. Subject to the terms of the Plan upon the occurrence of a
Change in Control, the Stock Units shall be paid as soon as practicable
thereafter to the extent permitted under applicable law, rules, regulation and
guidance.

 

2



--------------------------------------------------------------------------------

11. Amendment; Committee Discretion. The Committee may at any time amend the
terms and conditions set forth in this Agreement; provided that, notwithstanding
the foregoing, no such amendment shall materially adversely affect Grantee’s
rights and obligations under this Agreement with respect to amounts that Grantee
has already earned and accrued without Grantee’s prior written consent (or the
consent of Grantee’s estate, if such consent is obtained after Grantee’s death)
and any such amendment shall be made in accordance with Section 409A of the
Code. Any amendment of this Agreement shall be in writing signed by an
authorized member of the Committee or a person or persons designated by the
Committee. Subject to the other provisions of this Section 11, the Committee
shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement, and its
determinations shall be final, binding and conclusive.

12. Entire Agreement. These Stock Units are granted pursuant to Section 2.13 of
the Plan and this Agreement. The Plan is incorporated herein by reference. This
Agreement, the Plan and such other documents as may be executed in connection
with this Stock Unit grant constitute the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof and supersede all
prior understandings and agreements with respect to such subject matter. Any
action taken or decision made by the Committee arising out of or in connection
with the construction, administration, interpretation or effect of this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on the Grantee and all persons
claiming under or through the Grantee.

13. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address on file in the Corporate Human Resource directory or to such
other address as such party may designate in writing from time to time to the
Company. All notices shall be deemed to have been given or delivered upon:
personal delivery; three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one
(1) business day after transmission by facsimile.

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement and the Plan shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to that
body of law pertaining to choice of law or conflict of laws.

16. Regulatory Matters/Compliance with Laws. Compensation under this Agreement
is subject to applicable regulations issued by the U.S. Department of the
Treasury and applicable requirements of agreements between the Company and the
U.S. government, as the same are in effect from time to time. Grantee may
receive compensation under this Agreement only to the extent that it is
consistent with those regulations and requirements. In the event that the grant,
exercise, lapse of restrictions, payment, settlement, or accrual of this award
or any term of this award is restricted or prohibited or otherwise conflicts
with any applicable statute (including, without limitation, the Emergency
Economic Stabilization Act of 2008, as

 

3



--------------------------------------------------------------------------------

amended by the American Recovery and Reinvestment Act of 2009) or any applicable
regulation or other guidance thereunder, or any agreement or arrangement with or
restriction imposed by, the United States Department of the Treasury, any bank
regulatory agency or any other governmental agency (a “Governmental
Restriction”), in each case, as determined by Committee in its sole discretion,
then the Committee may unilaterally modify the terms of this award in such
manner as the Committee determines in its sole discretion to be necessary to
avoid such restriction or prohibition or eliminate such conflict, all without
the further consent of Grantee, such consent being given through Grantee’s
acceptance of this award.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

ZIONS BANCORPORATION

 

 

By:

  

 

  

 

4